 Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 1 of 17 Page ID #:4195



 1 Timothy P. Fox (CA Bar 157750)
   tfox@creeclaw.org
 2 Elizabeth Jordan*
   ejordan@creeclaw.org
 3 CIVIL RIGHTS EDUCATION AND
 4 ENFORCEMENT       CENTER
   1245 E. Colfax Avenue, Suite 400
 5 Denver, CO 80218
   Tel: (303) 757-7901
 6 Fax: (303) 872-9072
 7 Lisa Graybill*
   lisa.graybill@splcenter.org                  Stuart Seaborn (CA Bar 198590)
 8 Jared Davidson*                              sseaborn@dralegal.org
   jared.davidson@splcenter.org                 Melissa Riess (CA Bar 295959)
 9 SOUTHERN POVERTY LAW                         mriess@dralegal.org
   CENTER                                       DISABILITY RIGHTS ADVOCATES
10 201 St. Charles Avenue, Suite 2000           2001 Center Street, 4th Floor
11 New Orleans, Louisiana 70170                 Berkeley, California 94704
   Tel: (504) 486-8982                          Tel: (510) 665-8644
12 Fax: (504) 486-8947                          Fax: (510) 665-8511
13
14
     Attorneys for Plaintiffs (continued on next page)
15
                         UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17                       EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19                        Plaintiffs,
                   v.                              Plaintiffs’ Reply Brief in Support of
20
                                                   Motion to Enforce the April 20,
21   U.S. IMMIGRATION AND CUSTOMS                  2020 Preliminary Injunction Order
22   ENFORCEMENT, et al.,
                                                   Hearing Date: July 13, 2020
23              Defendants.                        Time: 2:00 pm
                                                   Hon. Jesus G. Bernal
24
25
26
27
28
 Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 2 of 17 Page ID #:4196



 1 William F. Alderman (CA Bar 47381)           Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                         mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                ORRICK, HERRINGTON &
   jrouthier@orrick.com                         SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                         777 South Figueroa Street
 4 SUTCLIFFE    LLP                             Suite 3200
   405 Howard Street                            Los Angeles, CA 90017
 5 San Francisco, CA 94105                      Tel: (213) 629-2020
   Tel: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                Leigh Coutoumanos*
 7 Michael W. Johnson*                          lcoutoumanos@willkie.com
   mjohnson1@willkie.com                        Timothy Ryan**
 8 Dania Bardavid*                              tryan@willkie.com
   dbardavid@willkie.com                        WILLKIE FARR &
 9 Jessica Blanton*                             GALLAGHER LLP
   jblanton@willkie.com                         1875 K Street NW, Suite 100
10 Joseph Bretschneider**                       Washington, DC 20006
11 jbretschneider@willkie.com                   Tel: (202) 303-1000
   WILLKIE FARR &                               Fax: (202) 303-2000
12 GALLAGHER LLP
   787 Seventh Avenue                           Shalini Goel Agarwal
13 New York, NY 10019                           (CA Bar 254540)
   Tel: (212) 728-8000                          shalini.agarwal@splcenter.org
14 Fax: (212) 728-8111                          SOUTHERN POVERTY LAW
                                                CENTER
15 Maia Fleischman*                             106 East College Avenue
   maia.fleischman@splcenter.org                Suite 1010
16 SOUTHERN POVERTY LAW                         Tallahassee, FL 32301
17 CENTER                                       Tel: (850) 521-3024
   2 South Biscayne Boulevard                   Fax: (850) 521-3001
18 Suite 3750
   Miami, FL 33131                              Maria del Pilar Gonzalez Morales
19 Tel: (786) 347-2056                          (CA Bar 308550)
   Fax: (786) 237-2949                          pgonzalez@creeclaw.org
20                                              CIVIL RIGHTS EDUCATION
   Christina Brandt-Young*                      AND ENFORCEMENT CENTER
21 cbrandt-young@dralegal.org                   1825 N. Vermont Avenue, #27916
   DISABILITY RIGHTS                            Los Angeles, CA 90027
22 ADVOCATES                                    Tel: (805) 813-8896
   655 Third Avenue, 14th Floor                 Fax: (303) 872-9072
23 New York, NY 10017
24 Tel: (212) 644-8644                          Veronica Salama*
   Fax: (212) 644-8636                          Veronica.salama@splcenter.org
25                                              SOUTHERN POVERTY LAW
                                                CENTER
26                                              P.O. Box 1287 Decatur, GA, 30031
                                                Tel: (404) 221-5825
27                                              Fax: (404) 221-5857
28 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
   **Pro Hac Vice Application Forthcoming
Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 3 of 17 Page ID #:4197



1
                                                    Table of Contents
2
3 I.          Introduction...................................................................................................... 1
4 II.         Defendants’ Declarations Establish Noncompliance ...................................... 1
5 III.        The Court Has Jurisdiction to Enforce Compliance ........................................ 3
6 IV.         Defendants Have Not Rebutted the Need to Revise the PRR ......................... 5
              A.       Defendants Have Not Rebutted the Need for Expanded
7
                       Testing ................................................................................................... 5
8             B.       An Adequately Revised PRR Would Limit Transfers .......................... 6
9             C.       Defendants Do Not Refute Their Dangerous Segregation
10                     Practices ................................................................................................. 6
11            D.       An Adequate PRR Would Address Harmful Disinfectants .................. 7

12            E.       Defendants Do Not Refute the Need for Other
                       Precautions ............................................................................................ 8
13
     V.       Defendants’ Brief Confirms Inadequate Monitoring of the PRR ................... 8
14 VI.        Defendants Fail to Refute Facts Demonstrating Their Failure to
15            Adequately Implement Court-Ordered Custody
              Redeterminations ............................................................................................. 9
16
     VII. Appointment of a Special Master Is Necessary............................................. 12
17
     VIII. Conclusion ..................................................................................................... 12
18
19
20
21
22
23
24
25
26
27
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                                               i
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
 Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 4 of 17 Page ID #:4198



 1                                             Table of Authorities
 2 Case                                                                                                   Page(s)
 3 A&M Records, Inc. v. Napster, Inc.,
       284 F.3d 1091 (9th Cir. 2002) ......................................................................... 4
 4
 5 Armstrong v. Brown,
        732 F.3d 955 (9th Cir. 2013) ........................................................................... 4
 6
 7 Hoffman v. Beer Drivers & Salesmen's Local Union No. 888,
        536 F.2d 1268 (9th Cir. 1976); ........................................................................ 4
 8
 9 Hoptowit v. Ray,
10      682 F.2d 1237 (9th Cir. 1982) ....................................................................... 12

11 Meinhold v. U.S. Dep’t of Def.,
12      34 F.3d 1469 (9th Cir. 1994) ........................................................................... 4

13 Nat’l Org. for the Reform of Marijuana Laws v. Mullen,
14       828 F.2d 536 (9th Cir. 1987) ......................................................................... 12

15 Nat. Res. Def. Council, Inc. v. Sw. Marine Inc.,
16       242 F.3d 1163 (9th Cir. 2001) ...................................................................4, 11

17 Roman v. Wolf, No.
18     EDCV2000768TJHPVCX, 2020 WL 3481564 (C.D. Cal. June 17, 2020) .... 4

19 Sierra Club, Lone Star Chapter v. Cedar Point Oil Co. Inc.,
20       73 F.3d 546 (5th Cir. 1996) ............................................................................. 4

21 State v. Trump,
22        263 F. Supp. 3d 1049 (D. Haw. 2017)............................................................. 4

23
24
25
26
27
28

      Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                             ii
      Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
 Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 5 of 17 Page ID #:4199



 1 I.        Introduction
 2           Unable to rebut Plaintiffs’ evidence of noncompliance, Defendants instead
 3 resort to erecting a straw man. Both their legal positions and their factual assertions
 4 address a motion to hold them in contempt for their violation of the PI Order. But
 5 no such motion has been made. Plaintiffs seek an order compelling Defendants to
 6 comply with the PI Order rather than punishing them for having failed to do so.1
 7 Nor have Defendants shown compliance in any case. They do not seriously contest
 8 the crucial need for the enforcement measures requested by Plaintiffs, instead
 9 attempting to convince the Court that the PI Order requires lip service rather than
10 meaningful compliance. Not only have they failed to rebut Plaintiffs’ evidence
11 regarding custody redeterminations, testing, transfer, segregation, disinfectants,
12 and other precautionary measures, their own declarations in fact strengthen the
13 reasons why Plaintiffs’ motion should be granted.
14 II.       Defendants’ Declarations Establish Noncompliance
15           Defendants urge the Court to credit Defendants’ declarations rather than
                            2
16 Plaintiffs’. Opp. at 5-6. But their proposed comparison of the parties’ respective
17 evidence only digs them a deeper hole. Their declarations routinely mislead the
18 Court or undermine their arguments altogether.
19       For example, Defendant Tae Johnson falsely claims that ICE has tested
20 “nearly 46% of the ICE detained population” (ECF 204-2 ¶ 21). He derives that
21 figure by comparing the total number of tests since testing began (~10,500) with
22 only the current population in detention (~23,000). But since March 1, ICE has
23
     1
24     Thus, while Plaintiffs have shown by “clear and convincing evidence” that
     Defendants are non-compliant with the PI Order, that evidentiary standard is
25   inapposite here because Plaintiffs seek only enforcement of the PI Order—not a
     finding of civil contempt.
26   2
       Defendants’ argument that Plaintiffs’ evidence is inadmissible hearsay is also
27   meritless. The Court has already rejected Defendants’ argument, ECF 132 at 5 n.4,
     and, in any event, they have failed to comply with the Standing Order’s
28   requirements for evidentiary objections. Standing Order at 9-10; Opp. at 5.


     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           1
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
 Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 6 of 17 Page ID #:4200



 1 removed over 41,000 people from detention and has released another 18,000 (id. ¶¶
 2 11, 13). Thus, at least 82,000 people have been in detention since March 1, and
 3 ICE has tested fewer than 13% of them.3
 4           Defendants’ declarations contradict their claim that transfers are perfectly
 5 acceptable under the PI Order (Opp. at 21). For example, Juan Acosta notes that
 6 the El Paso Processing Center is the central intake locale for people entering
 7 facilities managed by that field office (ECF 204-14 ¶ 9), such that everyone now at
 8 Otero and Torrance has been transferred from EPC. There are currently 133 cases
 9 at EPC, 142 at Otero, and 55 at Torrance (Alderman Decl. Ex. D).
10           A number of Defendants’ declarations point out that IHSC provides health
11 care at 20 facilities managed by ICE (e.g., ECF 204-3 ¶ 17). But Defendants’ 21
12 declarations relating to particular facilities address conditions exclusively at
13 facilities run by contractors rather than by ICE/IHSC. They also betray the fact that
14 ICE is hiding the ball when it reports cases among ICE staff at facilities—45 as of
15 June 18 in its most recent reports (Alderman Decl. Ex. E)—but ignores the larger
16 number of cases among contractor staff at the vast majority of facilities. For
17 example, at Hudson County, 103 staff members have tested positive and five have
18 died (ECF 204-13 ¶¶ 20-21). At Essex County, 98 correctional and civilian staff
19 have tested positive (ECF 204-12 ¶ 44). At Bergen County, 32 cases among staff
20 have occurred (ECF 204-5 ¶ 9(p)(4)). The 233 staff cases at just these three
21 contract facilities dwarf the 45 cases among ICE personnel.
22           Despite Defendants’ cherry-picking of facilities, the actual numbers of cases
23 even at those facilities starkly belie Defendants’ claims of compliance with the PI
24
25   3
     As another example, the declaration of Liana Castano likewise seeks to mislead,
26 claiming  that as of June 14 there were no people under cohort at Glades (ECF 204-
   20 ¶ 9), but hiding the fact that there were 62 positive cases at that time and 111 at
27 the time the declaration was signed on July 1; and claiming that 10 of the
   previously-cohorted people at Krome tested positive (id. ¶ 11), but hiding the fact
28 that there were 37 positive cases when the declaration was signed (Alderman Decl.
   Ex. C).
     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           2
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
 Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 7 of 17 Page ID #:4201



 1 Order. Since June 1, the number of cases has risen from 2 to 106 at Farmville
 2 (Jackson, ECF 204-8); from 44 to 133 at El Paso (Acosta, ECF 204-14); from 2 to
 3 114 at Glades (Castano, ECF 204-20); and from 51 to 108 at Catahoula
 4 (Rodriguez, ECF 204-21) (Alderman Decl. Ex. A, D). Cases more than doubled at
 5 Irwin (Musante, ECF 204-7), Aurora (Davies, ECF 204-10), Folkston (Sterling,
 6 ECF 204-11), Stewart (id.), Torrance (Acosta, ECF 204-14), Etowah (Pitman, ECF
 7 204-18) and Krome (Castano, ECF 204-20), consistent with the collective jump in
 8 overall cases from 1461 to 3090. Id.4
 9 III.      The Court Has Jurisdiction to Enforce Compliance
10           Defendants incorrectly contend that the pending appeal divests this Court of
11 jurisdiction. Opp. at 16-17. They frame Plaintiffs’ requests as seeking modification
12 rather than enforcement but rely on the false premise that the PI Order did not
13 require meaningful compliance. For example, Defendants characterize Plaintiffs’
14 requested revisions to the PRR as “new.” But the unrebutted expert evidence
15 shows that all of Plaintiffs’ requests should have been included in a revised PRR to
16 ensure that subclass members are adequately protected. Rather than contesting the
17 merits of these measures, Defendants contend that the PI Order did not require
18 them to ensure their revisions to the PRR were adequate. This Court has rejected
19 such a cavalier attitude to the PI Order and should reject it again. ECF 150 at 6.
20           Nor would Plaintiffs’ requests alter the status quo. The PI Order already
21
     4
22     Moreover, those declarants who are acting or assistant field office directors have
     failed to stem the rise in cases at facilities they oversee. Since June 1, the cases
23   have grown 49% in the facilities overseen by the New Orleans field office
24   (Chamberlain, ECF 204-3 and 204-24); 116% at El Paso facilities (Acosta, ECF
     204-14); 160% at Atlanta facilities (Musante, ECF 204-7); 416% at Miami
25   facilities (Lopez Vega, ECF 204-23); and 2080% at Washington, D.C. facilities
26   (Jackson, ECF 204-8). Notably absent from Defendants’ roster of declarants is
     anyone attempting to reconcile ICE’s supposed compliance with the PI Order and
27   the explosion in cases since June 1 at numerous other facilities, e.g. from 132 to
28   286 at Bluebonnet; from 1 to 250 at Eloy; from 22 to 202 at Montgomery; from 92
     to 142 at Otero; and from 3 to 84 at Port Isabel (Alderman Decl. Ex. A, C, D).
     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           3
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
 Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 8 of 17 Page ID #:4202



 1 requires that Defendants conduct meaningful custody redeterminations, adequately
 2 revise the PRR to protect subclass members, and conduct meaningful oversight,
 3 and Plaintiffs merely seek enforcement of those requirements. And even if any
 4 specific requests constituted modifications, they would not alter the status quo or
 5 impact the questions on appeal because they are “minor adjustments that
 6 effectuate[] the underlying purposes of the original [PI].” Nat. Res. Def. Council,
 7 Inc. v. Sw. Marine Inc., 242 F.3d 1163, 1167 (9th Cir. 2001) (approving of minor
 8 modifications that made more concrete the original PI’s requirements, like
 9 substituting an 18-month deadline for the original requirement of “reasonably
10 expeditious” action). Moreover, because the PI Order itself expressly contemplated
11 modification, ECF 132 at 39, “part of the ‘status quo’ of this action is that the
12 court’s injunction has ongoing effect, and that effect [is] subject to change
13 depending upon subsequent developments.” Sierra Club, Lone Star Chapter v.
14 Cedar Point Oil Co. Inc., 73 F.3d 546, 578 (5th Cir. 1996).
15           Regardless of whether Plaintiffs’ requests are framed as enforcement,
16 clarification, or modification5 of the PI Order, this Court retains jurisdiction. A
17 district court retains jurisdiction to issue enforcement orders that “protect
18 plaintiffs’ rights in direct response to defendants’ . . . non-compliance” with an
19 earlier injunction pending an appeal. Armstrong v. Brown, 732 F.3d 955, 959 n.6
20 (9th Cir. 2013). That is true even where a district court amends a preliminary
21 injunction in a way that “broaden[s] the scope of injunctive relief,” beyond the
22 order on appeal, “to clarify its original injunction and to supervise compliance.”
23 Meinhold v. U.S. Dep’t of Def., 34 F.3d 1469, 1480 n.14 (9th Cir. 1994).6
24
   5
     Defendants wrongly contend that Plaintiffs have waived any request for
25 modification, ECF 204 at 16, but Plaintiffs’ moving brief specifically addresses
   modification in the alternative to enforcement. ECF 172-1 at 4.
26 6
     See also e.g., A&M Records, Inc. v. Napster, Inc., 284 F.3d 1091, 1099 (9th Cir.
27 2002);  Sw. Marine Inc., 242 F.3d at 1166; Hoffman v. Beer Drivers & Salesmen's
   Local Union No. 888, 536 F.2d 1268, 1276 (9th Cir. 1976); Roman v. Wolf, No.
28 EDCV2000768TJHPVCX, 2020 WL 3481564, at *1 (C.D. Cal. June 17, 2020);
   State v. Trump, 263 F. Supp. 3d 1049, 1056 (D. Haw. 2017).
     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           4
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
 Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 9 of 17 Page ID #:4203



 1 IV.       Defendants Have Not Rebutted the Need to Revise the PRR
 2           Defendants do not rebut Plaintiffs’ significant expert evidence
 3 demonstrating that an adequately revised PRR would include the measures
 4 outlined in Plaintiffs’ motion. Instead, Defendants contend that Plaintiffs’ requests
 5 are “new requests.” Defendants ignore not only the crucial need for additional
 6 precautions but also this Court’s command that Defendants revise the PRR to
 7 create “safe” detention conditions to protect subclass members and “reduce their
 8 risk of COVID-19 infection.” ECF 132 at 37-38.
 9           A.      Defendants Have Not Rebutted the Need for Expanded Testing
10           Defendants proffer no evidence to refute Plaintiffs’ experts’ conclusions that
11 expanded testing is crucial for protecting the subclass. Nor could they. Instead,
12 Defendants’ declarations evince how they continue to slow-walk expanding testing
13 while fully aware of the need for more testing. Indeed, Defendants have launched
14 limited “pilot efforts” at a handful of facilities to expand testing, but they fail to
15 reasonably justify why these efforts are restricted to so few facilities. Opp. at 21.
16 Likewise, Defendants state that the 20 IHSC facilities are now testing people at
17 intake. Opp. at 20. But they ignore the fact that the vast majority of facilities are
18 not run by IHSC, and they fail to justify why testing at intake is not mandated at
19 non-IHSC facilities. Defendants’ failure to expand testing ignores the rapidly
20 increasing rate of infection, the ease of transmission among even asymptomatic
                                                                                7
21 individuals, the documented harm that Defendants’ limited testing has caused, the
                                              8
22 imminence of a “second wave” of infections, and the CDC’s updated guidelines
23 for Correctional Facilities—which urges a broader testing strategy, including re-
                                                     9
24 testing of detained individuals every 3 to 7 days.
25   7
     See, e.g., Emily Kassie and Barbara Marcolini, How ICE Exported the
26 Coronavirus,   THE MARSHALL PROJECT (July 10, 2020).
   https://www.themarshallproject.org/2020/07/10/how-ice-exported-the-coronavirus
27 8 Gonsalves Dec. ¶ 7.
28 9 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
   detention/testing.html
     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           5
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
     Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 10 of 17 Page ID
                                      #:4204


 1           B.      An Adequately Revised PRR Would Limit Transfers
 2           Defendants fail to rebut Plaintiffs’ evidence showing that an adequately
 3 revised PRR would substantially curtail transfers and that Defendants’ transfer
 4 practices continue to place subclass members at substantial risk. Defendants
 5 contend that their “COVID-19 Checklist for All ICE ERO Transfers, Removals
 6 and Release” provides sufficient protection.10 But even assuming arguendo that the
 7 Checklist were comprehensive, and it is not,11 the evidence shows—and
 8 Defendants’ declarations corroborate—that the Checklist and Defendants’ other
 9 transfer policies are not preventing the spread of the virus and that Defendants are
10 not actually following the Checklist.12 For example, Scot Jackson notes that 74
11 people were transferred into Farmville from facilities in Arizona and Florida on
12 June 2 (ECF 204-8 ¶ 12). There were 2 positive cases at Farmville at that time;
13 there are now 106 (Alderman Decl. Ex. D). The ballooning numbers at Farmville
14 exemplify increasing infection rates system-wide that stem directly from
15 Defendants’ transfer practices and overall failure to revise the PRR to protect
16 subclass members.
17           C.      Defendants Do Not Refute Their Dangerous Segregation Practices
18           Defendants do not contest Plaintiffs’ assertion that they are imposing
19 conditions equivalent to punitive solitary confinement for purposes of medical
20 isolation, quarantine, or other infection control, placing class members at risk of
21 profound harm to their mental health. Rather, claiming helplessness (“Facilities
22
   10
      Notably, Defendants have not produced this document notwithstanding its
23 responsiveness to Plaintiffs’ request, and refused to produce the document prior to
   today’s
24 205.    deadline, finally filing it only this morning after multiple requests. ECF
     11
25   See Venters Fourth Supp. Decl. ¶ 7.
     12
     See, e.g., Emily Kassie and Barbara Marcolini, How ICE Exported the
26 Coronavirus,  THE MARSHALL PROJECT (July 10, 2020).
   https://www.themarshallproject.org/2020/07/10/how-ice-exported-the-coronavirus;
27 Ernesto Decl. At ¶¶ 6-11 (detained individual who was transferred while sick and
28 without testing or appropriate social distancing).

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           6
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
     Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 11 of 17 Page ID
                                      #:4205


 1 have been forced to utilize all their available housing space . . . ,” Opp. at 21), they
 2 fully admit that “[t]he use of segregated housing units may be necessary at times.”
 3 Id.13 Defendants’ argument that they are “forced” to impose conditions equivalent
 4 to solitary confinement seeks to evade their obligation to ensure that conditions in
 5 their facilities are adequate and medically appropriate. To be sure, Defendants have
 6 numerous options to avoid imposing solitary confinement as a means of medical
 7 isolation, such as releasing people or mandating that facilities increase the number
 8 of medical isolation rooms. Defendants proffer no evidence whatsoever showing
 9 that they have attempted to utilize such measures.
10           Nor do Defendants refute the dangerous consequences of imposing solitary
11 confinement as a means of infection control. They offer no evidence showing that
12 they disagree that there are material distinctions between the improper and harmful
13 use of solitary confinement and the ethical use of medical isolation and
14 quarantine.14 To the contrary, Defendants’ evidence shows that they are aware of
15 these dangers but simply refuse to meaningfully address them. Rivera ¶¶ 23-27,
16 ECF 204-17. And critically, Defendants concede an adequately revised PRR would
17 have addressed this issue by admitting that future revisions may address “updates
18 in this area.” Opp. at 22.
19           D.      An Adequate PRR Would Address Harmful Disinfectants
20           Plaintiffs presented substantial evidence that harmful disinfectants are being
21 used in detention facilities. Defendants do not dispute this contention, and in fact
22 acknowledge that several lawsuits have been brought based on this precise issue.
23
24   13
        ICE terms units outside of general population “Administrative Segregation” and
     “Disciplinary Segregation.” In practice, both resemble solitary confinement. See,
25   e.g., Disability Rights Cal., There is No Safety Here, at 2 (Mar. 2019),
     https://www.disabilityrightsca.org/system/files/file-
26   attachments/DRC_REPORT_ADELANTO-
     IMMIG_DETENTION_MARCH2019.pdf.
27   14
        David H. Cloud et al., Medical Isolation and Solitary Confinement: Balancing
28   Health and Humanity in US Jails and Prisons During COVID-19, J. GEN. INTERN.
     MED. 2020 at 1, Jul 6; Gonsalves ¶ 4.
     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           7
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
     Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 12 of 17 Page ID
                                      #:4206


 1 Opp. at 22. Instead, Defendants recycle their flawed argument that the use of
 2 harmful disinfectants is unrelated to the PI Order. Opp. at 22. Not so. As explained
 3 above, the PI Order required Defendants to develop a comprehensive PPR that
 4 provides for “the safe detention of at risk detainees” (ECF 132 at 37). Plaintiffs
 5 presented substantial evidence showing that an adequately revised PRR would
 6 include safeguards regarding disinfectants.
 7           E.      Defendants Do Not Refute the Need for Other Precautions
 8           Plaintiffs’ experts identified numerous precautionary measures that an
 9 adequately revised PRR must address. See, e.g., Vassallo, ECF 189 ¶¶ 22-34 (the
10 PRR “altogether fails to provide crucial guidance regarding the treatment and care
11 of people with COVID”); Venters, ECF 172-10 ¶ 7 (identifying need for, inter
12 alia, increased monitoring of subclass members, care planning, and increased staff
13 training). Rather than addressing these concerns, Defendants dismiss Plaintiffs’
14 evidence regarding the revised PRR’s deficiencies as a “wish list.” However,
15 Defendants completely ignore the fact that the precautionary measures identified
16 by Plaintiffs’ experts are the “best practices” that have been identified by medical
17 professionals “through this pandemic” and constitute the “minimum acceptable
18 detention conditions.” See, e.g., Venters, ECF 172-10 ¶ 47. Moreover, Defendants
19 suggest that the PRR is not the proper place for these precautionary measures.
20 Johnson, ECF 204-2 ¶ 35. This argument is meritless because the PI Order
21 specifically mandates revisions to the PRR to protect medically vulnerable people
22 and because the evidence shows the need for centralized guidance to protect the
23 subclass. See Venters, Fourth Supp. Dec. ¶¶ 4-6.
24 V.        Defendants’ Brief Confirms Inadequate Monitoring of the PRR
25       Defendants admit that their bare-bones survey questionnaires – the only
26 measure they have taken to monitor the PRR – “do not contain quality of medical
27 care categories” or other essential questions, and further admit that the people
28 reviewing these questionnaires – DSMs and DSCOs – are not qualified to

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           8
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
     Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 13 of 17 Page ID
                                      #:4207


 1 “evaluate medical care process, effectiveness of care or patient outcome.” Johnson,
 2 ECF 204-2 ¶ 36.15 Indeed, topics that are covered by the PRR (albeit inadequately)
 3 – such as use of PPE and medical isolation16 – are virtually ignored in the
 4 questionnaire, which simply asks if operational and isolation procedures are in
 5 place, without eliciting information as to the substance of those procedures.
 6           Defendants further admit that they have not issued new protocols to follow
 7 up on questionnaires that show deficiencies.17 Rather, Defendants rely on the same
 8 “long-standing policies and procedures”18 that have resulted in a long history of
 9 “monitoring and oversight failures.” ECF 132 at 30. For example, although the
10 revised PRR states that in facilities that operate under QASPs, deficiencies may
11 result in financial penalties (ECF 173 at 110), this is meaningless because many
12 facilities do not operate under QASPs, and because Defendants historically have
13 virtually never issued financial penalties in response to violations.19
14 VI.       Defendants Fail to Refute Facts Demonstrating Their Failure to
             Adequately Implement Court-Ordered Custody Redeterminations
15
             Notably absent from Defendants’ Opposition are facts refuting their
16
     admitted failure to maintain centralized mechanisms to oversee and ensure
17
     compliant custody redeterminations. Despite this Court requiring a centralized
18
19
20
     15
      Defendants contend that Field Medical Coordinators generally work with
21 detention staff and monitor quality of care (id.), but they have not produced a
   single document showing monitoring by these coordinators (or anyone else) of
22 COVID-19 medical practices and policies in detention facilities, notwithstanding
   this Court’s order requiring them to do so. ECF 150 at 10.
23 16 ECF 173 at 124-25.
   17
      For example, Defendants have failed to follow up on questionnaire responses
24 from   late April that, instead of providing the requested information, responded
25 with  legalese answers. Opp. at 15-16.
   18
      Johnson, ECF 204-2 ¶ 37.
26 19 Office of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-19-18: ICE Does
27 Not  Fully Use Contracting Tools to Hold Detention Facility Contractors
   Accountable for Failing to Meet Performance Standards, at 7-8 (Jan. 29, 2019),
28 https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-Jan19.pdf

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           9
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
     Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 14 of 17 Page ID
                                      #:4208


 1 process for review,20 Defendants gloss over the extreme variances in custody
 2 redeterminations.21 They offer declarations decrying the purported “threat” posed
 3 by all persons with Risk Factors without showing any objective assessment of such
 4 threats or consideration of release as a significant discretionary factor as required
 5 by the PI Order and by ICE policy. Defendants thus continue to refuse to take the
 6 PI Order’s custody redetermination process seriously.22
 7           Additionally, Defendants’ blanket refusal to even consider release for
 8 persons subject to mandatory detention, without providing binding authority for
 9 such a refusal, directly contradicts the PI Order’s instruction that its remedial
10 provisions apply equally to all subclass members regardless of the statutory basis
11 for their detention. See, e.g., ECF 132 at 10, 38; ECF 150 at 3.
12           Defendants also fail to justify their unnecessarily restricted definition of the
13 Risk Factor of “severe psychiatric illness.” ECF 132 at 21 n.20 and 22 n.21.
14 Defendants neither explain their rationale nor provide any clinical basis for
15 adopting the Franco definition. Whereas Franco concerned competency to
16
     20
      ECF 132 at 38-39. This Court also reiterated how Defendants agreed to external
17 requests for review of individual subclass members, including a process whereby
   “Class Counsel provide the names of . . . detained individuals with risk factors who
18 have not yet been identified by the facilities or by ICE.” ECF 150 at 8 n. 3.
   21
      Opp. at 7-8. Despite recognizing that the PI Order calls for “timely” custody
19 redeterminations, Defendants wrongly contend that some field offices’ failure to
   respond at all to requests is not evidence of a violation. Id. at 8.
20 22 Defendants also erroneously contend that ICE is not required to identify subclass
   members released solely based on the Fraihat PI Order. Opp. at 8. The PI Order
21 itself is an independent mechanism of release, and the subsequent May 15 order
   explicitly requires Defendants to produce to Plaintiffs documents “disclosing
22 which Subclass Members have been released in the United States pursuant to
   custody determinations.” Id. at 10 (emphasis added). To the extent Defendants are
23 unable to identify which subclass members were released solely as a result of
   Fraihat custody redeterminations (as opposed to bond or parole), this is evidence
24 of Defendants’ inadequate oversight. Finally, Defendants have failed to
   persuasively justify their failure to include Plaintiffs Baca-Hernandez, Hernandez,
25 and Mencias Soto from their records of subclass members. Although Defendants
   contend plaintiffs Baca-Hernandez and Hernandez were excluded due to the
26 protective order, they fail to reconcile this with the fact that they have identified
   thousands of other class members. And while Defendants contend that plaintiff
27 Mencias Soto was determined to not have any Risk Factors, they do not contest
   that he was hospitalized while under their custody due to cardiovascular and
28 respiratory distress. Mencias Soto, ECF 187 ¶¶ 4-5.

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           10
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
     Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 15 of 17 Page ID
                                      #:4209


 1 participate in immigration proceedings, the mental health disabilities relevant here
 2 are those that affect ability to participate in medical treatment, specifically those
 3 “that would impair the ability to engage in COVID-19 prevention, diagnosis and
 4 treatment efforts.” Venters, ECF 172-10 ¶ 43; Haney, ECF 172-8 ¶ 7. Expert
 5 testimony establishes that Defendants are excluding many diagnoses, including,
 6 but not limited to, major depressive disorder, post-traumatic stress disorder,
 7 anxiety disorders, dementia, and related subclinical diagnoses. Venters, ECF 172-
 8 10 ¶ 43; Haney, ECF 172-8 ¶ 8; Vassallo, ECF 189 ¶ 18.
 9           Defendants also misconstrue Plaintiffs’ explicit request for a presumption of
10 release as “fundamentally alter[ing] the status quo.” Opp. at 18. Not so. The
11 Court’s PI Order and ICE policy make clear that release should be a significant
12 factor,23 and this Court can clarify that the PI Order mandated this presumption.
13 See Meinhold, 34 F.3d at 1480 n.14. Further, individuals in ICE custody are in civil
14 detention, the purpose of which is merely to assure that they are present for
15 proceedings. There are numerous other ways of accomplishing this.24 ICE’s data
16 demonstrates that only 15 percent of people detained in detention centers are
17 classified as a high security threat, and that the vast majority of those people who
18 are released show up for removal proceedings.25 Release would thus be consistent
19 with agency practice of releasing detainees for humanitarian reasons.26 And given
20 evidence of increased infections and Defendants’ failure to implement custody
21 redeterminations, mandating a presumption of release would “effectuate[] the
22 underlying purposes of the original [PI].” Sw. Marine Inc., 242 F.3d at 1167.
23
24
25   23
      See ECF 121-4, Defendants’ April 4, 2020 COVID 19 Detained Docket Review
26 Guidance    at 2, incorporated by the Court’s Order, ECF 132 at 38.
   24
      ICE has identified home confinement where released persons check in
27 telephonically on a periodic basis or wear ankle monitors as options. See Jordan,
   ECF 113-1, Ex. A.
28 25 See id., Exs. B and C.
   26
      See, e.g., Lorenzen-Strait (ECF 81-14); Sweeney (ECF 81-4).
     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           11
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
     Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 16 of 17 Page ID
                                      #:4210


 1 VII. Appointment of a Special Master Is Necessary
 2        Defendants fail to rebut Plaintiffs’ evidence demonstrating the need for a
 3 Special Master. Opp. at 23. First, Defendants concede the factual complexity of
 4 this case due to “the number of detention facilities . . . and given the number of
 5 class members who vary in medical issues and disabilities.” Id. at 23-24.Courts
 6 have held that Special Masters are appropriate in other conditions-of-confinements
 7 cases even less complex than this one. See Hoptowit v. Ray, 682 F.2d 1237, 1263
 8 (9th Cir. 1982). Second, Defendants’ assertion that there exists no history of
 9 noncompliance is contradicted by Plaintiffs’ evidence, and even “the prospect of
10 noncompliance is an ‘exceptional condition’ that justifies” appointment of a
11 Special Master. See Nat’l Org. for the Reform of Marijuana Laws v. Mullen, 828
12 F.2d 536, 542 (9th Cir. 1987). The recent decision by DHS’s OIG to forgo in-
13 person inspections27—while also announcing new findings of non-compliant
14 detention conditions28 —further evinces the need for a Special Master. Finally, a
15 Special Master will not materially change the status quo because the PI Order
16 already mandates oversight.
17 VIII. Conclusion
18   For these reasons and those in their opening brief, Plaintiffs respectfully request
19 the Court grant the Motion to Enforce.
20
21
22
23
24   27
        Adolfo Flores and Hamed Aleaziz, A Government Watchdog Group Will No
     Longer Conduct Onsite Inspections Of Immigration Facilities Because Of The
25   Coronavirus, Buzzfeed News (July 2, 2020),
     https://www.buzzfeednews.com/article/adolfoflores/an-government-watchdog-
26   group-will-no-longer-conduct-onsite.
     28
27      Office of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-20-45, Capping
     Report: Observations of Unannounced Inspections of ICE Facilities in 2019 (July
28   1, 2020), https://www.oig.dhs.gov/sites/default/files/assets/2020-07/OIG-20-45-
     Jul20.pdf.
     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           12
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
     Case 5:19-cv-01546-JGB-SHK Document 207 Filed 07/13/20 Page 17 of 17 Page ID
                                      #:4211


 1 DATED: July 13, 2020
 2
     Respectfully submitted,
 3
 4 /s/ Jared Davidson_______                                   /s/ William F. Alderman__
   Jared Davidson                                              William F. Alderman
 5
   Lisa Graybill                                               Mark Mermelstein
 6 Shalini Goel Agarwal                                        Jake Routhier
   Maia Fleischman                                             ORRICK, HERRINGTON &
 7
   Veronica Salama                                             SUTCLIFFE LLP
 8 SOUTHERN POVERTY LAW
   CENTER
 9
                                                               /s/ Michael W. Johnson____
10 /s/ Timothy P. Fox_______                                   Michael W. Johnson
11 Timothy P. Fox                                              Dania Bardavid
   Elizabeth Jordan                                            Leigh Coutoumanos
12 Maria del Pilar Gonzalez Morales                            Jessica Blanton
13 CIVIL RIGHTS EDUCATION AND                                  Joseph Bretschneider
   ENFORCEMENT CENTER                                          Timothy Ryan
14                                                             WILLKIE FARR &
15                                                             GALLAGHER LLP
     /s/ Stuart Seaborn_______
16   Stuart Seaborn
17   Christina Brandt-Young
     Melissa Riess
18   DISABILITY RIGHTS
19   ADVOCATES

20
     Attorneys for Plaintiffs
21
22
23
24
25
26
27
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                           13
     Plaintiffs’ Reply Brief in Support of Motion to Enforce the April 20, 2020 Preliminary Injunction Order
